Citation Nr: 1632365	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 30 percent for Meniere's disease from April 19, 2007, to March 29, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder, mixed, with anxiety and depressed mood.

4.  Entitlement to higher ratings for bilateral hearing loss on an extraschedular basis.

5.  Entitlement to an effective date prior to July 2, 2009, for the award of dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

(The issues of entitlement to an initial rating in excess of 10 percent for asthma and entitlement to special monthly compensation (SMC) are under development but have not been certified for appellate review.)

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had National Guard service from November 1965 to April 1968.  He had periods of active duty for training (ACDUTRA) including from March 28, 1966, to August 11, 1966, from August 12, 1966, to September 25, 1966, and from August 4, 1967, to August 20, 1967.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") , which vacated a June 2010 Board decision, only to the extent that it denied entitlement to: (1) an increased initial rating greater than 20 percent from April 19, 2007, to July 1, 2009, for bilateral hearing loss; (2) an increased initial rating greater than 30 percent from July 2, 2009, for bilateral hearing loss; and (3) an effective date earlier than April 19, 2007, for the grant of service connection for bilateral hearing loss, and remanded the issues for additional development.  The headache and hearing loss issues on appeal initially arose from a November 2007 rating decision in by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The June 2010 Board decision, in pertinent part, also reopened and remanded the service connection issue for Meniere's disease, remanded the service connection issues for headaches, vertigo, and a psychiatric disorder.  A subsequent June 2011 rating decision granted service connection for adjustment disorder, mixed type, with anxiety and depressed mood assigned a 10 percent rating effective from December 23, 2010.  A November 2013 rating decision granted service connection for Meniere's disease (also claimed as vertigo), assigned a 30 percent rating effective from April 19, 2007, to March 29, 2013, and a 100 percent rating from March 30, 2013 (terminating separate evaluations for tinnitus and bilateral hearing loss, effective March 30, 2013, as the lesser benefit), and awarded DEA benefits.  A March 2014 rating decision granted entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) and granted an earlier effective date for DEA benefits from July 2, 2009. 

In January 2015, the Board, among other things, remanded for additional development the issues of entitlement to service connection for headaches and asthma, entitlement to an initial rating in excess of 30 percent for Meniere's disease from April 19, 2007, to March 29, 2013, entitlement to an initial rating in excess of 10 percent for adjustment disorder, mixed, with anxiety and depressed mood, entitlement to higher ratings for bilateral hearing loss on an extraschedular basis, and entitlement to an effective date prior to July 2, 2009, for the award of DEA benefits.  Other issues addressed in the January 2015 Board decision, including as to increased schedular ratings for bilateral hearing loss, have been either affirmed by the Court in February 2016 or found to have been abandoned on appeal.

The Board notes that an August 2015 rating decision granted entitlement to service connection for asthma.  Therefore, the issue previously developed on appeal as to this matter is considered to have been fully resolved.  

The issue of entitlement to higher ratings for bilateral hearing loss on an extraschedular basis has been referred and was considered by the Director of Compensation Service in March 2011 and September 2015.  There is no impediment to the Board's review of that issue on appeal.  Wages v. McDonald, 27 Vet. App. 233 (2015).

The issues of entitlement to service connection for headaches, to include as secondary to service-connected disabilities, and entitlement to an effective date prior to July 2, 2009, for the award of DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected Meniere's disease for the period from April 19, 2007, to March 29, 2013, is not shown to have been manifested by attacks of vertigo and cerebellar gait at least once per month.

2.  The Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood prior to November 21, 2012, was manifested by no worse than symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

3.  The persuasive evidence demonstrates that the Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood during the period from November 21, 2012, to August 19, 2015, was manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

4.  The Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood after August 19, 2015, is manifested by no worse than an occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.

5.  The Veteran's service-connected disabilities, including bilateral hearing loss, are not shown to warrant an extra-schedular evaluation.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for Meniere's disease from April 19, 2007, to March 29, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87 Diagnostic Codes 6100, 6204, 6205, 6260 (2015).

2.  The criteria for a rating in excess of 10 percent prior to November 21, 2012, for adjustment disorder, mixed, with anxiety and depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9440 (2015).

3.  The criteria for an increased 30 percent rating during the period from November 21, 2012, to August 19, 2015, for adjustment disorder, mixed, with anxiety and depressed mood are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9440 (2015).

4.  The criteria for a rating in excess of 10 percent after August 19, 2015, for adjustment disorder, mixed, with anxiety and depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9440 (2015).

5.  The criteria for higher ratings for bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See  VCAA correspondence and  Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

AS for the duty to assist,  all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Veteran and his attorney were notified in June 2015 of the right to submit additional evidence and argument on the issues remanded in January 2015, to include any lay and/or medical evidence which would aid in determining whether, from April 19, 2007 to March 29, 2013, the Veteran suffered from attacks of "vertigo and cerebellar gait" due to Meniere's disease and, if so, how often such attacks occurred.  No information responsive to the notice was subsequently provided.

Although VA records dated in July 2016 show the Veteran has been scheduled for a SMC housebound examination, there is no indication that this examination might involve matters associated with the issues addressed in this decision.  The Board finds there is no evidence of any additional, existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Meniere's Disease

VA regulations for Meniere's syndrome (endolymphatic hydrops) provide a 30 percent rating for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  An explanatory note provides that Meniere's syndrome is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation, but that an evaluation for hearing impairment, tinnitus, or vertigo may not be combined with an evaluation under diagnostic code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2015).

For peripheral vestibular disorders, the Rating Schedule provides a 10 percent rating for occasional dizziness; a 30 percent rating is assigned for dizziness and occasional staggering.  An explanatory note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code, but that hearing impairment or suppuration are to be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).

For hearing impairments a table (Table VI) is provided to determine a Roman numeral designation (I through XI), for impairment established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2015).  Table VII (Diagnostic Code 6100) is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  

Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

For recurrent tinnitus, the Rating Schedule provides a 10 percent rating.  Explanatory notes provide that a separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes (Note (1)); that only a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head (Note (2)); and that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under this diagnostic code, but rather as part of any underlying condition causing it (Note (3)).  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

In this case, VA records show the Veteran was originally granted service connection for Meniere's disease (also claimed as vertigo) in a November 2013 rating decision.  A 30 rating was assigned under the criteria for diagnostic code 6205 (Meniere's syndrome) effective from April 19, 2007, and a 100 percent rating was assigned effective from March 30, 2013.  It was noted, in essence, that a rating adjustment was required for his service-connected "Meniere's/vertigo," bilateral hearing loss, and tinnitus disabilities because the 100 percent rating under diagnostic code 6205 was the greater benefit effective from March 30, 2013.  Although the rating action appears to have improperly assigned a 30 percent rating under diagnostic code 6205 effective from April 19, 2007, without consideration of the prohibition against combined ratings with evaluations for hearing impairment and tinnitus, that Board finds that the 30 percent rating assigned as effective from April 19, 2007, is more appropriately applied under the criteria for diagnostic code 6204 (peripheral vestibular disorders).  While a VA rating code sheet correction should be taken for future ratings purposes for the period from April 19, 2007, to March 30, 2013, no additional development is required for an adequate determination of the issue on appeal.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board notes that the assigned 30 percent schedular rating for a peripheral vestibular disorder under diagnostic code 6204 and the assigned 10 percent schedular rating for recurrent tinnitus under diagnostic code 6260 are the maximum schedular ratings available.  VA records show that service connection for bilateral hearing loss is established with a 20 percent rating effective from April 19, 2007, a 30 percent rating effective from July 2, 2009, and a 60 percent rating effective from October 11, 2011.  The Board denied claims for higher ratings for bilateral hearing loss in January 2015 and in a February 2016 decision the Court found the determinations in that decision were either abandoned or affirmed.  As such the assigned schedular ratings as to these matters for the period from April 19, 2007, to March 30, 2013, are not in dispute.  Therefore, the only matter for appellate review is whether the evidence demonstrates a schedular rating for Meniere's syndrome under the criteria for diagnostic code 6205 during this period would result in a higher overall evaluation than the presently assigned combined evaluations. 

Application of the combined ratings table, 38 C.F.R. § 4.25 (2015), for Meniere's syndrome under diagnostic codes 6100, 6204, and 6260 results in a combined 50 percent rating from April 19, 2007, to July 1, 2009, a combined 60 percent rating from July 2, 2009, to October 10, 2011, and a combined 80 percent rating from October 11, 2011, to March 29, 2013.  The criteria for a higher schedular rating under diagnostic code 6205, in essence, requires evidence of attacks of vertigo and cerebellar gait at least once per month prior to October 10, 2011, and at least weekly from October 11, 2011, to March 29, 2013.  No additional information as to any attacks of vertigo and cerebellar gait due to Meniere's disease was provided subsequent to VA's June 2015 notice to the Veteran as to this matter.  

The pertinent evidence of record includes private treatment records noting complaints of dizziness in 1972 and 1985.  An August 2003 report noted the Veteran walked with just a little bit of a list because of his Meniere's disease and that a neurologic evaluation revealed decreased hearing and decreased balance.  An April 2004 examination associated with a cervical spine occupational injury noted that upon neurologic evaluation the Veteran's gait appeared normal.  

In May 2007, B.A.T., M.D., noted that the Veteran had a history of hearing loss and balance problems.  A diagnosis of right-sided Meniere's disease had been provided.  It was noted that a right vestibular nerve section had been performed in November 1991 and that the Veteran also had right and left endolymphatic shunts.  A treatment report dated in May 2007 noted complaint and a history of constant imbalance since 1990; however, a subsequent notation from the examiner indicated there were no vertigo spells upon physical examination.  No comments were provided in the space indicated for gait evaluation on the examination form.  The diagnoses included right Meniere's disease.  

On VA audiology examination in June 2007 the Veteran complained of hearing loss and severe tinnitus, but stated that his vertigo had been under control since his surgery in 1991.  He stated he still had some imbalance.  VA treatment records dated in December 2007 noted a history of Meniere's surgery in 1991 and spinning sensations that were better. 

In statements in support of his claim in May 2008 the Veteran asserted that he had a "coordination imbalance for life."  He also reported he was completely deaf in the right ear and had severe tinnitus.

In a February 2009, Dr. B.A.T. stated that after surgical procedures for bilateral Meniere's disease the Veteran had a constant sense of imbalance, especially when up and walking.  It was noted that he should not work above ground level or any kind of occupation that would require repetitive head movements.  

SSA records noted that an April 2009 examination revealed no gross peculiarities of posture or gait.  Private treatment records dated in August 2010 noted the Veteran's gait and station were normal.  

On VA examination in December 2010 the Veteran reported his vertigo was much less severe after vestibular nerve section surgery and that he had approximately two to three episodes per year.  The examiner noted he walked with a normal gait and did not require assistance to ambulate.  

VA examination on March 30, 2013, included a diagnosis of Meniere's syndrome or endolymphatic hydrops.  It was noted that the Veteran had a history of vertigo episodes and that he had undergone surgery for the disorder in 1986 and 1991 with improvement but not complete resolution of his symptoms.  It was noted that he had hearing impairment with attacks of vertigo and cerebellar gait more than once weekly with episodes lasting less than one hour.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected Meniere's disease for the period from April 19, 2007, to March 29, 2013, is not shown to have been manifested by attacks of vertigo and cerebellar gait at least once per month.  The pertinent evidence shows a May 2007 private medical evaluation that revealed no vertigo spells upon physical examination, but that February 2009 statement noted a constant sense of imbalance.  These was no evidence of cerebellar gait at that time.  An April 2009 SSA report also revealed no gross peculiarities of gait and August 2010 private treatment records noted gait and station were normal.  Additionally, upon VA examination in December 2010 the Veteran reported having had only approximately two to three episodes of vertigo per year.  The examiner noted he walked with a normal gait.  

Although the March 30, 2013, VA examiner found the Veteran had hearing impairment with attacks of vertigo and cerebellar gait more than once weekly, no opinion was provided as to the date of onset for those increased symptom manifestations.  Nor was this specific issue addressed by any subsequent examination or treatment report.  The Veteran did not respond to a request, in essence, that he could provide additional information in support of his claim as to this matter.  The Board finds the evidence does not demonstrate that a schedular rating for Meniere's syndrome under the criteria for diagnostic code 6205 during this period would result in a higher overall evaluation than the presently assigned combined evaluations.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

Adjustment Disorder

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

Diagnostic Code 9440 governs ratings for chronic adjustment disorders.  A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

SSA records include a June 2009 that includes a diagnosis of affective disorder.  The examiner found there was a mild restriction of activities of daily living.  It was noted the Veteran stated he had been receiving anti-depressants from VA that helped with sleep, but that he had never seen a psychiatrist or a psychologist nor participated in counseling or therapy.  He reported he was depressed all the time.  On examination he was oriented times three.  Speech was relevant and coherent.  There was no history of hallucinations or delusions.  Memory was intact on clinical interview.  Intellectual functioning was estimated to be average.  Affective responses were unremarkable.  A diagnosis of dysthymic disorder was provided.  A GAF score was placed in the 65-74 range, suggesting only mild limitations.  

VA examination in December 2010 noted the Veteran complained of nervousness and depression.  He took an anti-depressant with some relief of symptoms.  The examiner provided a diagnosis of adjustment disorder, mixed, with anxiety and depressed mood.  The symptoms were found to be transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 61 was provided.

VA examination on November 21, 2012, included a diagnosis of chronic adjustment disorder, mixed, with anxious and depressed mood.  A GAF score of 59 was provided.  The examiner found the disorder was manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted symptoms including depressed mood, anxiety, and chronic sleep impairment, but found that the disorder would not, in and of itself, render the Veteran totally incapable of obtaining physical or sedentary substantially gainful employment.

VA treatment records dated in September 12, 2013, noted a depression screen was negative.  A June 2014 report noted a history of depression and a diagnosis of possible early dementia.  A depression screen at that time revealed a score of one which was interpreted as negative.  It was noted the Veteran reported having had several days of feeling down, depressed, or hopeless.

VA mental disorders examination on August 19, 2015, included a diagnosis of persistent adjustment disorder with depressed and anxious mood.  The examiner found that the Veteran's level of occupational and social impairment was best summarized as an occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  It was noted that as part of the evaluation a "BDI-2" test was administered and the score fell in the mild range of severity.  A November 2012 BDI-2 score was noted to have been in the moderate range, and that an improvement from moderate to mild depressive symptoms was currently shown.  The Veteran had continued to take anti-depressant medication.  There had been no mental health counseling since the evaluation in 2012.  

The examiner acknowledged the Veteran's assertions (through his attorney) that he had spatial disorientation, but observed that the Veteran did not have spatial disorientation due to an adjustment disorder with depressed or anxious mood, persistent.  He added that there was no criteria for spatial disorientation for that disorder.  With respect to the report of the Veteran showering up to four times a day, the examiner remarked that this reference was, in essence, an error from symptoms attributable to the Veteran's son who had an obsessive compulsive disorder (OCD).  The Veteran was noted to not have any obsessional rituals that interfered with social or occupational functioning or any of those symptoms.  

The examiner added that testing revealed he did not have memory loss.  An extensive literature review search of major depressive disorder causing memory loss did not show causation or directionality of a causal relationship between adjustment disorder mixed mood and memory loss.  A mental status examination was also not consistent with memory loss.  

There were no restrictions to activities of daily life nor any impairment to his ability to understand and carry out short and simple instructions, to understand and carry out complex instructions, exercise judgment in a work place, or to adapt to stressful work circumstances.  He had a moderate impairment in his ability to effectively relate to coworkers, supervisors, and the general public.  It was noted that the current method to examine mental disorders was by the DSM-V which had done away with the GAF system, but that as this was requested a GAF score of 71 was provided based upon the Veteran's symptoms of the mild persistent adjustment disorder. 

Based upon the evidence of record, the Board finds that the Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood prior to November 21, 2012, was manifested by no worse than an occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  The pertinent evidence shows that a June 2009 SSA examination included a diagnosis of affective disorder with only mild restriction of activities of daily living.  A GAF score in the 65-74 range was provided and suggested only mild limitations.  A December 2010 VA examination noted a diagnosis of adjustment disorder, mixed, with anxiety and depressed mood with symptoms that were found to be transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 61 was provided.  Therefore, the claim for entitlement to an initial rating in excess of 10 percent prior to November 21, 2012, must be denied.

The Board finds, however, that the Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood during the period from November 21, 2012, to August 19, 2015, was manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 59 was provided on November 21, 2012, that is indicative of a moderate impairment.  The November 2012 examiner also noted symptoms including depressed mood, anxiety, and chronic sleep impairment, but found that the disorder would not, in and of itself, render the Veteran totally incapable of obtaining physical or sedentary substantially gainful employment.  There is no probative evidence of any sustained improve in symptomatology prior to August 19, 2015.  Therefore, the Board finds that an increased 30 percent schedular rating, but no higher, for the Veteran's adjustment disorder, mixed, with anxiety and depressed mood during the period from November 21, 2012, to August 19, 2015, is warranted.

The Board further finds that the Veteran's service-connected adjustment disorder, mixed, with anxiety and depressed mood after August 19, 2015, was manifested by no worse than an occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  The August 2015 VA examination noted that he had previously examined the Veteran in November 2012 and that an improvement from moderate to mild depressive symptoms had been shown.  It was further noted that the present examination did not demonstrate memory loss and that his mild persistent adjustment disorder warranted a GAF score of 71.  Therefore, entitlement to an initial schedular rating in excess of 10 percent after August 19, 2015, must be denied.  The preponderance of the evidence is against the claims for any higher or alternative ratings.




Extra-Schedular Rating Consideration

VA laws require that consideration be given to whether an assigned schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

As noted in the Introduction section, this case was referred for extra-schedular evaluation consideration in March 2011 and September 2015.  Although the Director of the Compensation Service denied entitlement to higher ratings for bilateral hearing loss on an extraschedular basis, the Board is not precluded from reviewing the claim and assigning an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability subsequent to such determinations.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  

VA records show that service connection for bilateral hearing loss is established with a 20 percent rating effective from April 19, 2007, a 30 percent rating effective from July 2, 2009, and a 60 percent rating effective from October 11, 2011.  The Board denied claims for higher ratings for bilateral hearing loss in January 2015 and in a February 2016 decision the Court found the determinations in that decision were either abandoned or affirmed.  The assigned schedular ratings as to this matter are not currently in dispute.  

VA records also show that service connection has been established for tinnitus with a 10 percent rating from April 19, 2007, to March 30, 2013; for asthma with a 10 percent rating from May 6, 2008; and for Meniere's disease and an adjustment disorder as addressed above in this decision.  A total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) has been awarded from June 2, 2009, to March 30, 2013, and that a 100 percent schedular rating was awarded from March 30, 2013, for Meniere's syndrome under the provisions of diagnostic code 6205.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6205, Meniere's may evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  However, an evaluation for hearing impairment, tinnitus, or vertigo may not be combined with an evaluation under diagnostic code 6205.  Thus, effective from March 30, 2013, an extra-schedular rating for hearing loss, a peripheral vestibular disorder, or tinnitus may not be assigned as a matter of law.

The pertinent evidence as to this matter includes a February 2009 private medical statement noting that the Veteran had a constant sense of imbalance and that he should not work above ground level or any kind of occupation that would require repetitive head movements.  A July 2009 VA audiology examination report noted his hearing loss had significant effects on occupational activities due to poor social interactions and hearing difficulty, but that he was presently working part-time delivering auto parts.  VA examination in December 2010, however, noted the Veteran reported his vertigo was much less and that he only had approximately two to three episodes per year.  

A November 2012 VA audiology examination found the Veteran should not be considered unable to secure gainful employment on the basis of his hearing loss or his tinnitus.  It was noted the Veteran could be expected to have extreme difficulty understanding speech in even the most favorable listening conditions unless he was wearing a hearing aid.  He had been fitted with appropriate amplification and could be expected to continue to experience residual difficulties in noisy environments or poor listening conditions.  The examiner found, however, that he demonstrated good word recognition in the left ear and should be able to function satisfactorily in many situations and to communicate effectively.  

A March 2013 VA audiology examination noted the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work.  It was noted he reported difficulty hearing others, especially in the presence of competing noise.  On VA ear conditions examination in March 2013 he was found to have a hearing impairment with attacks of vertigo and cerebellar gait more than once weekly.  

A September 2015 administrative review by the Compensation Services found the evidence of record demonstrated that the Veteran had retired from his job of 30 years.  With respect to the allegation that he had retired due to neck, back, and vertigo disabilities, it was determined that there was no evidence of record supporting that claim.  It was further noted that nothing of record supported an increase in the Veteran's service-connected bilateral hearing loss before or after the last extra-schedular consideration provided on March 7, 2011.  The claim for extra-schedular consideration was denied.

Based upon the evidence of record, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture attributable to his established service-connected disabilities, including hearing loss, a peripheral vestibular disorder, or tinnitus prior to March 30, 2013.  There is no probative evidence demonstrating that these disabilities are not evaluated commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  Although the Veteran was found to have occupational impairment, the evidence demonstrates that he retired from full-time employment but was able to continue part-time employment.  In fact, the November 2012 VA audiology examiner found the Veteran should be able to secure gainful employment on the basis of his hearing loss or his tinnitus, and that he demonstrated good word recognition in the left ear and should be able to function satisfactorily in many situations and to communicate effectively.  

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the combined disability ratings assigned herein.  The examiners have noted the Veteran's manifest symptoms and impairment due to these disorders.  The rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, the claim for an extra-schedular rating must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for Meniere's disease from April 19, 2007, to March 29, 2013, is denied.

Entitlement to an initial rating in excess of 10 percent prior to November 21, 2012, for adjustment disorder, mixed, with anxiety and depressed mood is denied.

Entitlement to an increased 30 percent rating, but no higher, for adjustment disorder, mixed, with anxiety and depressed mood during the period from November 21, 2012, to August 19, 2015, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent after August 19, 2015, for adjustment disorder, mixed, with anxiety and depressed mood is denied.

Entitlement to higher ratings for bilateral hearing loss on an extraschedular basis is denied.

REMAND

The issue of entitlement to service connection for headaches, to include as secondary to service-connected disabilities, was remanded for additional development in January 2015.  The remand instructions included a request for an addendum opinion as to whether the Veteran has chronic or recurrent headaches that can be attributed to service or were caused or aggravated by a service-connected disability (identified at that time as including Meniere's disease, with bilateral hearing loss, tinnitus, and vertigo; and an adjustment disorder).  The examiner was also asked to comment upon the medical significance, if any, of the article from the National Institute on Deafness and Other Communication Disorders, which notes that headaches can be "occasional symptoms" of Meniere's disease.  Although an August 2015 VA medical opinion was obtained which found a headache disorder was not due to or aggravated by asthma, the examiner provided no opinion as to the other service-connected disabilities nor comment as to the article.  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional development as to this matter is required prior to appellate review.

The Board notes that the issue of entitlement to an effective date prior to July 2, 2009, for the award of DEA benefits is inextricably intertwined with the service connection headache issue being remanded.  As such, the Board will defer further action on this matter pending necessary development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Upon completion of directive #1, request that the March 2013 VA examiner, or if unavailable another appropriate examiner, review the evidence of record and address the following questions:  

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has had chronic or recurrent headaches that (a) can be attributed to service or (b) were caused or (c) aggravated (i.e., permanently worsened beyond natural progression) by an already service-connected disability (which presently includes asthma; Meniere's disease, with bilateral hearing loss, tinnitus, and vertigo; and an adjustment disorder).  For purposes of analysis, the examiner should accept that recurrent headaches were present at least as recently as December 2010, when the Veteran was diagnosed with them on a VA compensation examination, and should comment upon the medical likelihood that, at any time since April 2007 (when the Veteran filed his claim for service connection), the Veteran has suffered from chronic or recurrent headaches that (a) can be attributed to service or (b) were (i) caused or (ii) aggravated by an already service-connected disability.  In so doing, the examiner should comment upon the medical significance, if any, of the article from the National Institute on Deafness and Other Communication Disorders, submitted by the Veteran in November 2007, which notes, in pertinent part, that headaches can be "occasional symptoms" of Meniere's disease.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


